Title: [September 1774]
From: Washington, George
To: 

 


Septr. 1. Breakfasted at Queen Anne. Dined in Annapolis, & lodged at Rock Hall.


   
   Queen Anne was a small village on the Patuxent River in Prince George’s County, Md., nine miles northeast of Upper Marlboro. It consisted of only a few houses and a tobacco warehouse in 1783 (SCHOEPFJohann David Schoepf. Travels in the Confederation [1783–1784]. Translated and edited by Alfred J. Morrison. 2 vols. Philadelphia, 1911., 1:364; Md. Gaz., 5 Aug. 1746). rock hall: GW lists expenses “at Hodges” as 16s. 9d. (GW’s Cash Memoranda, 24 Mar.–25 Oct. 1774, CSmH). A 30 Nov. 1775 advertisement in the Maryland Gazette for the rental of the “White Rock-Hall ferry” describes James Hodges as currently living on the ferry plantation. He probably ran the ferry-house where GW stayed.



 


2. Din’d at Rock Hall (waiting for my Horses) & lodg’d at New Town on Chester.
 


3. Breakfasted at Down’s. Dind at the Buck Tavern (Carsons) & lodg’d at Newcastle.


   
   down’s: a tavern operated by William Down at Down’s Cross Roads, now Galena, Md., 1½ miles south of Georgetown (W.P.A. [2]W.P.A. Writers’ Project. Maryland: A Guide to the Old Line State. American Guide Series. New York, 1940., 365). The Buck Tavern was in New Castle County, Del., 11 miles south of the present city of Newark, Del. William Carson, a tavern keeper in New Castle County in 1778, was probably the proprietor at this time (W.P.A. [3]W.P.A. Writers’ Project. Delaware: A Guide to the First State. American Guide Series. New York, 1938., 461; CALENDAR [2]Leon de Valinger, Jr., comp. Calendar of Kent County Delaware Probate Records, 1680–1800. Dover, 1944., 316).



 


4. Breakfasted at Christeen Ferry. Dined at Chester & lodged at Doctr. Shippens’s in Phila. after Supping at the New Tavern.

   


   
   Christina (Christiana) ferry crossed Christina (Christiana) River at Wilmington on the main road from New Castle to Philadelphia (LINCOLNAnna T. Lincoln. Wilmington, Delaware: Three Centuries under Four Flags, 1609–1937. Rutland, Vt., 1937., 83–84).



   
   William Shippen, Jr. (1736–1808), son of Dr. William Shippen (1712–1801) and Susannah Harrison Shippen, was a Philadelphia physician and surgeon, educated at Edinburgh. In 1765 he was appointed professor of surgery and anatomy at the new medical school connected with the College of Philadelphia, and during the Revolution he was chief physician and director general of the military hospital of the Continental Army. Shippen was married to Alice Lee Shippen, sister of GWs fellow delegate, Richard Henry Lee. Lee had undoubtedly invited GW to stay at his brother-in-law’s house until suitable lodgings were obtained.



   
   The New Tavern, or City Tavern, was on the west side of Second Street, above Walnut. Designed in the style of the best London taverns, it contained several large club rooms. Daniel Smith was the proprietor at this time (SCHARF [1]J. Thomas Scharf and Thompson Westcott. History of Philadelphia. 1609–1884. 3 vols. Philadelphia, 1884., 1:291).



 


5. Breakfasted and Dined at Doctr. Shippen’s. Spent the Eveng. at Tavern.


   
   On this day the delegates to Congress met at City Tavern. The credentials of the various members were read, and Peyton Randolph of Virginia was elected chairman, or president, and Charles Thomson of Pennsylvania secretary. Carpenters’ Hall, which has been offered by the Carpenters’ Guild of Philadelphia, was chosen as the meeting place for Congress (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 1:13–14). GW rarely mentions in his diaries anything concerning his presence in Congress, but he seems to have attended the sessions regularly. For information on the day-to-day transactions of the Congress, see JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37. and LMCCEdmund C. Burnett, ed. Letters of Members of the Continental Congress. 8 vols. 1921–36. Reprint. Gloucester, Mass., 1963..



 



6. Dined at the New Tavern—after being in Congress all day.


   
   On this day GW spent 15s. for shoes, etc., for William Lee, his body servant, who accompanied him to Philadelphia (Cash Memoranda, 24 Mar.—25 Oct. 1774, CSmH). In Congress today the decision was made to keep secret the proceedings of the Congress (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 1:25–26).



 


7. Dined at Mr. Pleasants and spent the Evening in a Club at the New Tavern.


   
   Mr. Pleasants is probably Samuel Pleasants, a Philadelphia Quaker, who was married to Mary (Polly) Pemberton, a member of another prominent Quaker family.



   
   Most of the work of Congress during the next two weeks was done in two committees appointed this day, to neither of which GW was appointed (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 1:26–27). Much of his time was spent becoming acquainted with delegates from the various colonies and exchanging views on important questions of the day.



 


8. Dined at Mr. Andw. Allan’s & spent the Evening in my own Lodgings.


   
   Andrew Allen (1740–1825), a son of William Allen, chief justice of Pennsylvania until 1774, and Margaret Hamilton Allen, graduated from the College of Philadelphia and studied law in England as well as Philadelphia. He was at this time an influential Patriot active in opposing British policies. Allen was attorney general of Pennsylvania, a member of the provincial council, and in November of this year became one of the founders of the First Troop of Philadelphia City Cavalry. In 1775 he was elected to the Continental Congress. However, after the move toward independence seemed inevitable he resigned from Congress and fled behind British lines. Much of his property was confiscated and sold, and he spent most of his remaining years in England (KEITH [2]Charles P. Keith. “Andrew Allen.” Pennsylvania Magazine of History and Biography 10 (1886): 361–65., 361–65).



   
   my own lodgings: The location of GW’s lodgings during his attendance at the First Continental Congress is uncertain. A mutilated entry in his cash memoranda book for 24 Oct., two days before he left Philadelphia, shows a payment of £34 2s. 6d. “at Carsons” (CSmH). The size of this expenditure would be commensurate with the cost of lodgings for himself and his servant, William, during his stay in the city. William Carson (b. 1728), an Irish immigrant, at this time ran a tavern called the Harp and Crown, on North Third Street just below Arch Street (DORLANDW. A. Newman Dorland. “The Second Troop Philadelphia City Cavalry.” Pennsylvania Magazine of History and Biography 49 (1925): 75–94., 363).



 


9. Dined at Mr. Tilghman’s & spent the Evening at home (at my Lodgg.).


   
   James Tilghman, Sr. (1716–1793), originally of Maryland, had moved to Philadelphia in 1765 and married Anna Francis, daughter of Tench Francis. He was a member of the provincial council and secretary of the proprietary land office. In May 1774 he had been sent to Williamsburg with James Allen to consult with Governor Dunmore about the Pennsylvania-Virginia boundary dispute, and GW probably had seen the two men there during the meeting

of the House of Burgesses. Tilghman was a moderate and tried to preserve his neutrality during the Revolution. His son Tench was one of GW’s most trusted friends and aides and another son, James Tilghman, Jr., of Alexandria, appears frequently at Mount Vernon (HANSONGeorge A. Hanson. Old Kent: The Eastern Shore of Maryland: Notes Illustrative of the most Ancient Records of Kent County . . .. Baltimore, 1876., 255; SCHARF [1]J. Thomas Scharf and Thompson Westcott. History of Philadelphia. 1609–1884. 3 vols. Philadelphia, 1884., 2:1508).



 


10. Dined at Mr. Richd. Penn’s.

	
   
   Richard Penn was the former governor who had been superseded by his brother John (see main entry for 16 May 1773).



 


11. Dined at Mr. Griffen’s.


   
   GW visited a man named Samuel Griffin in Philadelphia several times in 1775. This may be Samuel Griffin of Williamsburg (1746–1810), a lawyer who was appointed aide-de-camp to Gen. Charles Lee in 1775. He later became deputy adjutant general of the Flying Camp and a member of the Virginia Board of War. After the Revolution, Griffin served in the Virginia House of Delegates 1787–88 and the United States House of Representatives 1789–95.



 


12. Dined at Mr. James Allan’s.


   
   James Allen (c.1742–1778), son of William and Margaret Hamilton Allen, was a lawyer and a member of the common council of Philadelphia. In May 1776 he was elected to the Pennsylvania assembly from Northampton, where his country seat, Trout Hall (near Allentown, Pa.), was located. Although a Patriot at this time, he, like his father and brothers, could not accept the Declaration of Independence and in the late summer of 1776 left the assembly to retire to Trout Hall (ALLENJames Allen. “Diary of James Allen, Esq., of Philadelphia, Counsellor-at-Law, 1770–1778.” Pennsylvania Magazine of History and Biography 9 (1885): 176–96, 278–96, 424–41., 176–77, 188–91).



 


13. Dined at Mr. Thos. Mifflins.


   
   Thomas Mifflin (1744–1800), a Philadelphia merchant, was at this time a member of the provincial assembly and of the First Continental Congress. In June 1775 he was chosen GW’s first aide-de-camp and later served as a general, quartermaster general, member of the Board of War, and president of the Continental Congress. After the Revolution, Mifflin was president of Pennsylvania and later governor.



 


14. Rid over the Provence Island, & dind at Mr. Wm. Hamiltons.


   
   Province Island was a low island of 342 acres near the mouth of the Schuylkill River. On it the province of Pennsylvania had erected a “pest house” for the quarantine of sick immigrants and rented a portion of it for truck farms.



   
   William Hamilton (1745–1813), son of Andrew Hamilton the younger, owned Woodlands, an estate on the Schuylkill River three miles from Philadelphia. Although he supported the colonists in their dispute with Britain, he disapproved of the Declaration of Independence. Hamilton was greatly

interested in horticulture and after the Revolution introduced from England many specimens of plants and flowers (WARD [1]Townsend Ward. “A Walk to Darby.” Pennsylvania Magazine of History and Biography 3 (1879): 150–66., 160–62; BLACK [1]R. Alonzo Brock, ed., “Journal of William Black, 1744.” Pennsylvania Magazine of History and Biography 1 (1877): 117–32, 233–49, 404–19; 2 (1878): 40–49., 1:242).


   

 


15. Dined at my Lodgings.
 


16. Dined at the State House at an Entertainment given by the City to the Members of the Congress.


   
   The State House, later called Independence Hall, was to become the meeting place for the Second Continental Congress in 1775. “On Friday last the Honourable Delegates, now met in General Congress, were elegantly entertained by the gentlemen of this city. Having met at the City Tavern about 3 o’clock, they were conducted from thence to the State House by the Managers of the entertainment, where they were received by a very large company composed of the Clergy, such genteel strangers as happened to be in town, and a number of respectable citizens, making in the whole near 500. After dinner . . . toasts were drunk, accompanied by musick and a discharge of cannon” (Pa. Packet, 19 Sept. 1774).



 


17. Dined at Mr. Dickensons about 2 Miles from Town.


   
   John Dickinson (1732–1808) was a representative to the Continental Congress from Pennsylvania. He had gained fame by his “Letters from a Farmer in Pennsylvania” and had drafted the petition to the king from the Pennsylvania legislature in 1771. During the First Continental Congress, Dickinson drew up Congress’s petition to the king and was on the committee that prepared an address to the people of Canada. Dickinson lived at Fair Hill, north of Philadelphia on the Germantown Road.



 


18. Dined at Mr. Hills about 6 Miles from Town.


   
   Henry Hill (1732–1798), son of Richard Hill of Maryland, was a Philadelphia merchant engaged largely in the Madeira wine trade. He became a

member of the Pennsylvania Constitutional Convention of July 1776 and in 1780 subscribed £5,000 for relief of the Continental Army. Hill’s home was on the Germantown Road near the Schuylkill Falls. GW had met Hill in 1773 when he atended the meeting of the Jockey Club in Philadelphia with Jacky Custis (JACKSONJoseph Jackson. “Washington in Philadelphia.” Pennsylvania Magazine of History and Biography 56 (1932): 110–55., facing p. 118).



 


19. Rid out in the Morning. Dined at Mr. Ross’s.

   
   
   Mr. Ross is either George Ross (1730–1779), a Pennsylvania delegate to the Continental Congress 1774–77 and member of the colonial legislature, or John Ross (1729–1800), a Scottish-born Philadelphia merchant who was active in the cause of the colonies before and during the Revolution.



 


20. Dined with Mr. Fisher the Mayor.


   
   William Fisher, a Quaker merchant, was mayor of Philadelphia 1773–74. He had been a member of the common council of Philadelphia 1767–70 and of the board of aldermen 1770–76 (LOYALIST“A Loyalist’s Account of Certain Occurrences in Philadelphia after Cornwallis’s Surrender at Yorktown.” Pennsylvania Magazine of History and Biography 16 (1892): 103–7., 105, n.1).



 


21. Dined with Mr. James Mease.
 


22. Dined with Mr. Chew the Chief Justice.


   
   Benjamin Chew (1722–1810), son of Dr. Samuel Chew (1693–1743) and Mary Galloway Chew of Maryland, moved from Delaware to Philadelphia c.1754. He held a number of posts in the provincial government, including attorney general from 1755–69, member of the council from 1755 to the Revolution, and Speaker of the assembly of the Lower Counties in 1756. In 1774 he replaced William Allen as chief justice of Pennsylvania. He remained a moderate Loyalist during the Revolution but retained GW’s friendship. In 1791 he became president of the High Court of Errors and Appeals in Pennsylvania. Chew lived on South Third Street between Walnut and Spruce.



 


23. Dined with Mr. Joseph Pemberton.


   
   Joseph Pemberton, son of Israel Pemberton, Jr., was a member of a prominent Philadelphia Quaker family. He was married in 1767 to Ann Galloway of Maryland.



 


24. Dined with Mr. Thos. Willing and Spent the Eveng. at the City Tavern.


   
   Thomas Willing (1731–1821), merchant, was a partner of Robert Morris in the Philadelphia firm of Willing, Morris & Co. He held a number of posts including that of commissioner for trade with the western Indians 1758; mayor of Philadelphia 1764; member of the provincial assembly 1767; justice of the Supreme Court of Pennsylvania 1767–77; and a member of the Continental Congress 1775–76. He refused to support the move for independence and remained neutral during the Revolution.



 



25. Went to the Quaker meeting in the Forenoon & St. Peters in the Afternoon. Dind at my lodgings.


   
   quaker meeting: It cannot be determined which Quaker meetinghouse GW attended. According to Toner, it was probably the meetinghouse at Second and High streets (Toner Transcripts, DLC).



   
   St. Peter’s, an Anglican church located at Third and Pine streets, was completed in 1761. From 1762 to 1775 both St. Peter’s and Christ churches, called the United Churches, were under the rectorship of Rev. Richard Peters.



 


26. Dined at the old Doctr. Shippens & went to the Hospital.


   
   William Shippen (1712–1801) was a Philadelphia physician and father of Dr. William Shippen, Jr. (1736–1808). He was one of the founders of the College of Philadelphia, a member of the American Philosophical Society, and a member of the Continental Congress 1778–80. Among the guests at Dr. Shippen’s on this evening, in addition to GW and some of the other Virginia delegates, were Dr. William Shippen, Jr., Rev. and Mrs. Samuel Blair, John Adams, and the New Jersey delegates (ADAMS [1]L. H. Butterfield, ed. Diary and Autobiography of John Adams. 4 vols. Cambridge, Mass., 1961., 2:137).



   
   The Pennsylvania Hospital, the first of any importance in the colonies, was bounded by Eighth and Ninth and Spruce and Pine streets. It had been completed in 1756, partly by money voted by the assembly of Pennsylvania and partly by subscription. According to John Adams, on this visit to the hospital young Dr. Shippen gave him, GW, and the other guests a lecture on anatomy. John Adams had also visited the hospital earlier with young Dr. Shippen: “We saw in the lower Rooms under Ground, the Cells of the Lunaticks, a Number of them, some furious, some merry, some Melancholly. . . . We then went into the Sick Rooms which are very long, large Walks with rows of Beds on each side, and the lame and sick upon them—a dreadfull Scene of human Wretchedness” (ADAMS [1]L. H. Butterfield, ed. Diary and Autobiography of John Adams. 4 vols. Cambridge, Mass., 1961., 2:116).



 


27. Dined at the Tavern with the Virga. Gentn. &ca.


   
   virga. gentn: the Virginia delegates.



 


28. Dined at Mr. Edward Shippens. Spent the afternn. with the Boston Gentn.


   
   Edward Shippen (1729–1806), the son of Edward Shippen of Lancaster, Pa., was a lawyer in Philadelphia and at this time was prothonotary of the Pennsylvania Supreme Court, a member of the provincial council, and judge of the court of vice admiralty. Although a moderate Loyalist in the Revolution, he became chief justice of Pennsylvania in 1791. He was married to Margaret Francis, daughter of Tench Francis of Philadelphia.



   
   The Boston gentlemen were the Massachusetts delegates to the Congress: Thomas Cushing, Samuel Adams, John Adams, and Robert Treat Paine, all from Boston. Richard Henry Lee and young Dr. Shippen were also present. John Adams made this entry in his diary: “Spent the Evening at Home, with Coll. Lee, Coll. Washington and Dr. Shippen who came in to consult with us” (ADAMS [1]L. H. Butterfield, ed. Diary and Autobiography of John Adams. 4 vols. Cambridge, Mass., 1961., 2:140).



 



29. Dined at Mr. Allan’s and went to the Ball in the aftern.
 


30. Dined at Doctr. Cadwalladers.


   
   Dr. Thomas Cadwalader (c.1708–1799) was one of the founders of the Pennsylvania Hospital, a vice-president of the American Philosophical Society, and a member of the provincial council from 1755 until the Revolution.



